UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6618



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES ROBERT CASEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-89-429-A, CA-96-1668-AM)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Robert Casey, Appellant Pro Se. Michael R. Smythers, Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Robert Casey appeals an order of the district court

denying his Fed. R. Civ. P. 60(b) motion to vacate its order deny-

ing a certificate of appealability. Casey had filed a motion,

pursuant to 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998), to vacate

a conviction; the district court dismissed it for lack of merit.

Both the district court and this court denied Casey a certificate

of appealability to appeal the district court’s order. Casey con-

tends that the district court improperly applied the Antiterrorism

and Effective Death Penalty Act of 1996 (AEDPA) to require a

certificate of appealability to proceed on appeal. 28 U.S.C.A. §

2253(c)(1)(B) (West 1994 & Supp. 1998).

     Because Casey filed his motion in November 1996, several

months after the April 24, 1996, effective date of the AEDPA, it

was properly applied to his § 2255 motion. Therefore, the district

court did not abuse its discretion in denying Casey’s Rule 60(b)

motion to vacate. See NOW v. Operation Rescue, 47 F.3d 667, 669

(4th Cir. 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2